At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island On Tuesday the Nineteenth of April A. D. 1748 The following Interrogatories were taken before the HonWe William Strengthfield Esqr Dep. Judge Daniel Beebe Sec4 Lieutn on board the Private Man of War the Prince Frederick, on his Oath made Ansr as follows, Viz4
Qn when, where and by whom was the Sloop brought into this Port as Prize taken.
Ar About the Twenty first Day of December A. D. 1747 the said Sloop was Taken, upon the High Seas near the Island Martineco by Ebenr Trobridge Comr of the afores4 Vessel of War.
Qn At the time of Capture what number of Persons were there on board and of what Nation.
Ar There was Nine French Men.
Qn Had she any Guns and how many.
Ar Four Carriage Guns
Qn What became of the Persons found on board.
Ar There were all put on Shore at Dominico, save One Person whom we brought into this Port.
Three Papers were produced in Court Mk4 A. B. C.
Qn Are the Papers now produced in Court all that were found on board said Sloop, without any Fraud Addition, Subduction, or Embezzelment.
An Yes.
Qn What Burthen is the said Sloop, and what does her Cargo consist of.
Ar She is about Seventy Tons and Loaded with Sugars.
Daniel Beebe
Mathew Doyan a Prisoner taken and bro4 home in the afores4 Sloop, on his Oath Declares as follows Viz4
To the first Interrogatory this Deponent Answered that he was Born at Merry Galant, and that he has lived there ever since, and is a Subject of the French King
To the Sec4 Interry That it is about Three Months since he was taken *458near Martinico, by an English Privateer Commanded by Captn Trobridge who carried her to S* Christophers, without there making any resistance
To the Third Interry That he was on board said Vessel at the time she was taken by the Privateer afores4 and does not know that the s4 Vessel had any Commission but understood she belonged to tlm English Nation and was fitted from Rhode I4 and appeared under English Colours.
To the Fourth Interry That there being War between the Two Nations, was the reason they took her, and carried her to Sl Christophers, and does not understand she was ever Condemned.
To the Fifth Interry That this Vessel at the time she was taken was Commanded by Jean Bpte Romance who was appointed master by Mr Petault an Inhabitant of Martinico owner of s4 Sloop The said Romance being likewise an Inhabitant of Martinico with his Wife and Family. He is a French Man by Birth, and a Subject of the French King.
To the Sixth Interr7 That there was Thirteen Persons on board at the time of Capture Eight whereof were French Men and five Negroes, who were all taken on board at Martinico but neither of them had any Interest or Share in said Vessel and Cargo.
To the Seventh Interry That he belonged to said Vessel at the time she was taken, and has known her but Three Months, and that he does not know her Exact Burthen but has Four Guns, and understands she was Built in France. That she is called the Victorious, and that he does not know her by any other name.
To the Eighth Interry That she sailed from Grand Terre bound to Martinico, and that she first went from Martinico in order to Load with Sugars, and return there, and was Loaded at the time of Capture with Sugars, and Nine Cattle etc. and that the Trade was Legal agreeable to their Laws.
To the Ninth Interry That the said Vessel was owned by Mr Petault, and her Lading was owned by Several Inhabitants of Grand Terre who all live there with their wives and Families and are Subjects of the French King.
To the Tenth Interry That he has no knowledge of any Bill of Sale.
To the Eleventh Interry That her Lading was put on board about a Week before she was taken, consisting of Sugar etc. as afores4 all taken on Board at Grand Terre, and is owned as he has declared before, and is consigned as is Sett forth in the doquett.
To the Twelfth Interry That he has no knowledge of any Bill of Lading.
To the Thirteenth Interry That he has no knowledge of any Papers to prove the property of said Vessel or Cargoe
To the fourteenth Interry That he does not know what Degree of Latitude, the said Vessel was taken any otherwise that he has declared before.
•To the Fifteenth Interry That he has no knowledge of any Charter party.
To the Sixteenth Interry That he has no knowledge of any Papers, Bills *459of Lading, Or other writings whatsoever, nor of any being concealed, distroyed or other ways made away with, in any manner
To the Seventeenth Interry That he has no knowledge of the Value of the Said Vessel and Cargo.
his
Mathew X Doyan mark
The HonWe Chambers Russell Esqrs Decree was lodged in the Registers the Eleventh Day of May A. D. 1748.
It appearing by the Preparatory Examination and the papers in this Case that the Sloop Victorious and her Cargo was the Property of the Subjects of the French King and no Claim* appearing I do therefore adjudge and Condemn Sa Sloop and Cargo as Lawfull Prize
Chambers Russell J Admiralty